Shulman, Presiding Judge,
dissenting.
Summary judgment is appropriate when “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.. .’’Code Ann. § 81A-156 (c) (OCGA § 9-11-56 (c)). Because I believe there to be genuine issues of material fact in this case, I must dissent from the majority opinion which affirms the grant of summary judgment to appellee.
Before delving into the legal questions which separate me from the majority, I must present a more complete factual picture with regard to the majority’s statement that appellant failed to take advantage of appellee’s May 1977 offer to cancel the bond purchase. The only testimony with regard to the alleged offer to cancel the bond purchase is appellant’s emphatic denial of any knowledge of such an offer, and her statement that the attorney allegedly representing her at the time was not authorized to communicate with appellee on her behalf.
1. Appellant’s cause of action based on respondeat superior concerns a purchase of securities she made in 1977 through Quinn who was a stockbroker employed by appellee. In her deposition, appellant stated that Quinn’s threats of physical violence against her *882family caused her to purchase $264,337.50 worth of tax-free securities through Quinn and appellee. Appellant kept the securities and received monthly interest checks thereon until the sale of the bonds became an economic necessity in late 1979, some three years after the allegedly coerced purchase. Both appellant and her son testified that appellant retained the securities due to continuing threats from Quinn and anonymous telephone callers. Appellant stated in her deposition that she presently feared that she had made a mistake in selling the securities. Through her lawsuit against appellee, appellant sought to recoup personalty losses she allegedly suffered as a result of torts committed by Quinn to force appellant to purchase the securities.
The trial court based its grant of appellee’s motion for summary judgment on this issue on the conclusion that appellant had ratified the contract. The majority adopts this reasoning, asserting that, while appellant purchased the bonds under duress, her retention of the securities and her acceptance of the monthly income therefrom act as a waiver of any claim of duress and constitute a ratification of the bond purchase. I cannot agree.
Under Code Ann. § 20-503 (OCGA § 13-5-6), duress will render a contract voidable at the instance of the injured party. However, appellant insists, and her pleadings bear her out, that she is not attempting to void the purchase contract. Instead, her lawsuit sounds in tort and seeks damages to personalty. She is, as the majority recognizes, affirming the contract and suing appellee for damages. I believe, however, that the facts of the case reveal that summary judgment based on ratification is inappropriate. Ratification of a contract executed under duress occurs when contractual benefits are accepted and retained subsequent to the removal of the duress and a showing is made that the party intended to ratify the contract. Tidwell v. Critz, 248 Ga. 201 (282 SE2d 104). Appellant’s testimony that she kept the bonds for as long as she did due to threatening telephone calls and her fear for the safety of her family raises a question as to whether the duress under which appellant agreed to the purchase was ever removed. Consequently, summary judgment based on ratification was inappropriate.
Appellee asserts that it is absolved from liability because the means by which Quinn sold the securities to appellant were beyond the scope of his employment and not authorized by appellee. Such declarations on appellant’s part do not absolve it of potential liability.
“In determining the liability of the master for the negligent or willful acts of a servant, the test of liability is, not whether the act was done during the existence of the employment, but whether it was *883done within the scope of the actual transaction of the master’s business for accomplishing the ends of his employment. [Cits.]” Jones v. Reserve Ins. Co., 149 Ga. App. 176, 177 (253 SE2d 849). “While it is, of course, true that the master rarely commands the servant to be negligent, or employs him with the expectation that he will commit a negligent or wilful tort, if the acts under consideration are done in the prosecution of the master’s business, liability will ordinarily attach to the master ... [S]o long as the servant is acting within the scope of his employment, the owner is liable, though the negligent act was not necessary to the performance of his duties, or though it was not expressly authorized or known to the employer, or was contrary to his instructions.” Evans v. Caldwell, 52 Ga. App. 475, 477 (184 SE 440).
It cannot seriously be asserted that Quinn’s actions were entirely disconnected from his master’s business. Compare Daniel v Excelsior Auto Co., 31 Ga. App. 621 (121 SE 692). Nor can it be said that Quinn’s acts arose out of a personal quarrel he had with appellant. Compare Ga. Power Co. v. Shipp, 195 Ga. 446 (24 SE2d 764); Jones v. Reserve Ins. Co., supra. Quinn was employed by appellee to sell securities and he allegedly accomplished that goal by threatening bodily harm to appellant’s family.
2. The basis of the remaining counts in appellant’s complaint is that appellee was negligent in hiring Quinn. Code Ann. § 66-301 (OCGA § 34-7-20) requires an employer “to exercise ordinary care in the selection of servants . . .” “The selection of incompetent servants is such an act of negligence as will authorize a cause of action in favor of any person who is injured as the direct and proximate result thereof. [Cits.]” Elrod v. Ogles, 78 Ga. App. 376 (2b) (50 SE2d 791). “Where a servant departs from the prosecution of his business and commits a tort while acting without the scope of his authority, the person employing him may still be liable if he failed to exercise due care in the selection of his servant.” Renfroe v. Fouche, 26 Ga. App. 340 (3) (106 SE 303).
Appellee maintains that it exercised due care in the selection of Quinn as an employee and thus cannot be held responsible for acts committed outside the scope of his employment (e.g., the theft of artwork from appellant, for which Quinn was subsequently convicted). Appellee contends that its investigation of Quinn (consisting of a background report from Equifax Services, Inc.; a telephone call to Quinn’s former employer; a “customary investigation” by the New York Stock Exchange) uncovered no evidence of past criminal acts or violent conduct on the part of Quinn. Therefore, appellee reasons, it cannot be held responsible for Quinn’s acts outside the scope of his employment.
*884I agree with the majority that there is no evidence of a criminal history in Quinn’s past. However, appellee’s investigation of its employee was not as thorough as it could have and should have been. I point out with particularity appellee’s abysmal failure to note discrepancies between Quinn’s oral representations and his answers to questions on various application forms completed for appellee, and the background report appellee received on Quinn from Equifax Services, Inc. A comparison of the forms and report reveals inconsistencies with regard to Quinn’s education, previous employment, previous residences, net worth, health, and reasons for leaving his immediate past employment. All of the material was in the possession of appellee, but the inconsistencies, if ever noted, were never brought to the attention of anyone in appellee’s hiring hierarchy. Such an oversight is particularly damning in light of testimony from the vice-chairman of the board of appellee to the effect that appellee would not hire anyone who had lied on the employment application.
Appellee cannot summarily avoid responsibility for its act of hiring Quinn to “a position of trust” by relying exclusively on reports from outside sources when it had in its possession contradictory material from the employment applicant himself. This is especially true in a situation where the potential employer is on record as having taken the position that no one who lied on an application form would be hired by the company. How would a liar be ferreted out without comparing and contrasting the various items of information on the application that the employer obtained? Only appellee was in a position to compare information received from Quinn and information received from outside sources, and it failed to do so. Furthermore, it may be that appellee, in hiring someone to fill what appellee’s general sales manager described as a “position of trust,” was required to exercise “a greater amount of care to meet the degree or standard of care required by law.” C. K. Sec. Systems v. Hartford Acc. &c. Co., 137 Ga. App. 159, 161 (223 SE2d 453).
3. As in any negligence case, the plaintiff in a “negligence in hiring” lawsuit must show proximate causation in order to prevail. The majority concludes that appellee’s negligent employment of Quinn “would not constitute the proximate cause of appellant’s damages.” I disagree. Whether appellant can prove that appellee’s failure to look at all the information it had gathered on Quinn and its subsequent hiring of Quinn as a stockbroker was the proximate cause of the loss appellant suffered as a result of Quinn’s theft of her artwork is not a question this court can answer. That is a matter for a jury, and we should not intrude upon that body’s duty. I would *885reverse the grant of summary judgment to appellee.